DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	Information disclosure statement (IDS), submitted September 24, 2021, has been received and considered by the examiner. 
Claim Interpretation
3.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Specification
4.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 10 recites “the bonding connector is arranged with a homogeneous material composition” but there is no discussion of this in the submitted disclosure.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 10 recites “the bonding connector is arranged with a homogeneous material composition” but it is unclear if the bonding connector contains the homogeneous material composition or if it is arranged with another element that has a homogeneous material composition.  The limitation is unclear because the instant specification does not discuss any homogeneous material composition.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-6 and 9-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fees US PG Publication 2018/0108900.
Regarding Claim 1, Fees discloses a contact plate arrangement for a battery module 100, comprising a busbar (contact plate) 620 or 1000 configured to transport current between first and second parallel groups of battery cells (P-groups) in series (Fig. 6, para 0076), and a bonding connector 625 or 1040/1045/1050 attached to a sidewall of the busbar 620 or 1000 (attached to top sidewall, see Fig 16A, or directly attached to lateral sidewall, Fig. 10) to form an electrical connection with a cell terminal of a 605 and 630 (see at least Figs 1-17C, esp. Fig 6/10; paras 0060, 0067-0071, 0078, 0110-0016). 
Regarding Claims 2-4, Fees discloses that the busbar comprises a first material (e.g. aluminum or copper, par 0068) and wherein the bonding connector comprises a second material that is different than the first material (e.g. steel, para 0067).  Fees recites in para 0101 that Al and Cu have higher conductivity than steel.
Regarding Claims 5, 6, and 11, Fees discloses that the busbar comprises a first material (e.g. steel, para 0158) and that bonding connectors can comprise Hilumin, i.e. electro nickel-plated steel, para 0189, which would include a plurality of bonding connector parts including first bonding connector part comprising the first material of steel(portion of bonding connector that is coupled to a busbar section) and second bonding connector part (portion of bonding connector that is attached to either the battery cell terminal or another busbar section and comprising nickel, nickel being a second material different from first material and having a different composition from the first material. 
Regarding Claims 9 and 12, Fees teaches that the bonding connector 1705A can have a fuse area e.g.1708A that has a lower resistance and necessarily has a lower fuse rating than a remainder of the bonding connector since it is designed as a fuse area (Fig. 17B, para 0184-0187). Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  The skilled artisan would understand that the fuse area can be considered part of the first connector part in the absence of any claim limitation that precludes this interpretation, since the fuse area is not part of the second connector part that contacts the cell terminal.  
Regarding Claim 10, as described above, Fees discloses that the bonding connector can be formed of steel, which is understood to be an alloy and a homogeneous material composition.
Regarding Claims 13 and 14, Fees discloses the connection of both positive and negative cell terminals to the bonding connectors in different embodiments (see e.g. Fig 6).
Regarding Claim 15, the configuration of Fees includes bonding connectors forming at least one additional electrical connection with at least one additional cell terminal of at least one additional battery cell from the respective P-group since the cells of the P-group are connected in parallel and so there is indirect electrical connectivity between the bonding connectors and all of the same polarity terminals of the P-group. 
Regarding Claims 16 and 17, the bonding connector of Fees can be considered to comprise any number of bonding connector parts. The the bonding connector of Fees is attached via first bonding connector part on one end to the sidewall of the busbar, and a second part (nickel coating on a steel base, the base being the first bonding part, similar to the rejection above of Claim 6) attached to the first bonding connector part and to the cell terminal of the battery cell, and the integral third bonding part attached to the first bonding connector part and to a sidewall of a different part of the sidewall of the busbar since the nickel-coated steel bonding connector 1045 of e.g. Fig. 10 connects across a battery cell terminal to different parts of the busbar 1000.
Regarding Claim 18, para 0101 recites that the busbar can comprise steel, and the first and third bonding parts comprise steel, as explained above, so the busbar, first, and third bonding connector parts comprise the first material, wherein the second bonding connector part is the nickel-plating and so is a second material different from the first material.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 7, 8, 19, and 20 are rejected under 35 U.S.C. 103 as being obvious over Fees US PG Publication 2018/0108900.
Regarding Claim 7-8, 19 and 20, Fees discloses the materials used for the busbar and first, second, and third bonding connector parts but does not specifically disclose a configuration wherein the first material has a higher conductivity relative to the second material (since the second material is nickel and the first material is steel) and does not disclose that the first material comprises aluminum, copper, or an alloy thereof, and the second material comprises steel.  However, since Fees teaches that Cu, Al, and steel are functionally equivalent in the layers of the busbar/contact plate and contact tabs of the cell terminals, and in particular, using layering of Al, Cu, and steel, and that the configuration of materials is optimized for conductivity, thermal coefficient compatibility, and so on (see e.g. paras 0098-0105, 0163, 0229).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to select the materials for the contact parts, and the first, second, and third bonding parts and busbar to optimize the thermal coefficient, strength, conductivity of the parts that are connected, such as terminals/contacts, first, second, and third bonding parts and busbar in the contact KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/